376 Pa. 31 (1954)
Audenried Estate.
Supreme Court of Pennsylvania.
Argued November 9, 1953.
January 4, 1954.
*32 Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*35 Oscar M. Hansen, with him Morgan, Lewis & Bockius, for appellants.
*36 Richard W. Ledwith, with him Roger Scattergood and MacCoy, Evans & Lewis, for appellant.
H. Ober Hess, with him Boyd L. Spahr, Jr., William R. Spofford and Ballard, Spahr, Andrews & Ingersoll, for appellees.
Richard W. Thorington, with him Edmonds, Obermayer & Rebmann, for Philadelphia Bar Association, appellee.
OPINION PER CURIAM, January 4, 1954:
The decree is affirmed on the opinion of Judge BOLGER. Costs to be paid by appellant.